DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 	Claims 1-4, 6-7, 9 and 15 have been canceled, claims 17-20 are newly added, and claims 5, 8, 10-14 and 16-20 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §103 based on Moderna and Isis Pharm. has been withdrawn due to the instant amendment. 

Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation of “(a) MALAT1 lncRNA and (b) VLDLR, or GAS5 lncRNA” in line 3 appears to be more appropriate as “(a) MALAT1 lncRNA and (b) VLDLR.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 17-18 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 discloses the limitation of “(a) MALAT1 lncRNA and (b) VLDLR, or GAS5 lncRNA” in line 3. Claim 10 discloses “(a) MALAT1 lncRNA, and (b) VLDLR, or GAS5 lncRNA.” It is not clear if the claimed pharmaceutical formulation comprises (i) MALAT1 lncRNA and VLDLR lncRNA, or (ii) GAS5 lncRNA; or (i) MALAT1 lncRNA and VLDLR lncRNA, or (ii) MALAT1 lncRNA and GAS5 lncRNA. According to the dependent claim 17, it appears that the claim intends to point out the latter combination. However, the current claims can be interpreted differently. Clarification is required. 
	If claims 5 and 10 intend to disclose the latter combination, claims 17 and 19 are not further limiting the subject matter of claims 5 and 10 because the scope would be the same, and this would warrant a rejection under 112(d). If they intend to point out the former combination, then claims 17 and 19 are not commensurate with the scope of claims 5 and 10, and thus, requires a claim rejection under 112(d). See below.
	Claims 17 and 19 disclose that the lncRNA comprises the combination of MALAT1 and VLDLR or MALAT1 and GAS5. It is not clear which “lncRNA” this limitation intends to point out. There are three different lncRNAs in claims 5 and 10. It appears that applicant intends to mean the formulation comprising MALAT1 and VLDLR or MALAT1 and GAS5. Clarification is required. 
	Claims 18 and 20 disclose “the lncRNA” and are dependent on claim 5 and 10, respectively. It is not clear which lncRNA this term intends to point out. Applicant is advised to amend the limitation as, for example, “the lncRNA of (b)”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 19 disclose the combination of lncRNA being MALAT1 and VLDLR or MALAT1 and GAS5. Claims 5 and 10 disclose the combination identical to those in claims 17 and 19, and thus, the limitation of claims 17 and 19 do not further limit the subject matter of claims 5 and 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20150145720A; published on 12/30/2015; Eng. translation attached) as evidenced by Patel et al. (2016, Stem Cell Investigation; IDS ref.) in view of  Cho et al. (WO2016072821A1; published on 5/12/2016, Eng. translation attached) and Kim2007 (2007, Journal of Dermatological Science)
Kim et al. teach exosomes isolated from adipose-derived stem cells obtained from fat tissue discarded during liposuction or the fat of the same person (p.2-3; p.4-5, Experimental Example 1-2). Kim et al. teach a pharmaceutical composition for promoting cell proliferation comprising a fat-derived stem cell and an exosome isolated therefrom. Kim et al. teach the pharmaceutical composition comprising an appropriate carrier (p.3).
Kim et al. do not teach that the pharmaceutical composition comprising an effective amount of (a) MALAT1 lncRNA and (b) VLDLR or GAS5 lncRNA to increase the rate of wound healing; or the MALAT1 lncRNA, the VLDLR lncRNA and the GAS5 lncRNA are 90-100% identical to SEQ ID No.1, 2 and 3, respectively.
However, it is considered that the exosomes of Kim et al. inherently contain the claimed lncRNAs. Patel et al. teach that sc-ASCn-Ex (exosomes from subcutaneous adipose stem cell from lean subject) and sc-ASCo-Ex (exosomes from subcutaneous adipose stem cell from obese subject) contain GAS5, VLDLR and MALAT1 (Fig. 3), and this is consistent with the disclosure of the instant specification and Fig. 10B. Since the adipose-derived stem cells of Kim et al. are derived from the same source, i.e. a subcutaneous fat tissue and they are from the same species, i.e. human, the exosomes of Kim et al. are identical to sc-ASCn-Ex or sc-ASCo-Ex of Patel et al. Therefore, the exosomes of Kim et al. inherently contain the MALAT1, VLDLR and GAS5 lncRNAs, and they would inherently have sequences identical to SEQ ID NO. 1, 2 and 3, respectively.
Kim et al. do not teach the effective amount being 0.001 pg to 500 g or more, or 0.001pg/ml to about 500 g/ml (claims 5 and 8). 
However, it would have been obvious to a person skilled in the art to adjust an amount of exosomes of Kim et al., and thus the amount of the contents including lncRNAs, for the desired outcome of the intended purpose of the exosomes. 
For example, the exosomes derived from adipose stem cells can be used for wound healing according to Cho et al. Cho et al. teach that the exosomes extracted from human adipose derived stem cells (Stem-EXO) at a concentration of 10, 30 or 50 g/ml showed excellent wound recovery of human skin fibroblasts (p.8, 2nd para. from the bottom; p.10, 1st and 3rd para.). 
Kim2007 teach the effect of ADSCs on wound healing and the importance of soluble factors secreted by ADSCs, i.e. ADSC-CM (p.20, 3.3. ADSC-CM promotes proliferation of HDFs), which inherently contain exosomes. 
Thus, one skilled in the art would be motivated to adjust the concentration of the exosomes, and thus, the concentration of the contents, for the wound healing effect as taught by Cho et al. as well as Kim2007 with a reasonable expectation of success.
Regarding claim 10 directed to a method of treating a wound in a human subject by administering the pharmaceutical composition/formulation comprising exosomes derived from human adipose stem cell and a pharmaceutically acceptable carrier, the combined teachings of Kim et al. in view of Cho et al. and Kim2007 would meet the limitation as discussed above. It is submitted that the ADSC of Kim2007 is identical to the ASCs of Kim et al. as they are isolated from human subcutaneous adipose tissue samples, and thus, the exosomes of Kim et al. derived from ASCs of human subcutaneous adipose tissue would have the same effect in proliferating human dermal fibroblasts (HDFs) as the ADSC-CM of Kim2007.
Regarding the human subject having wounds (claim 10), since the effect of ADSC-CM as taught by Kim2007 has promoting effect on proliferation human dermal fibroblasts, which is an important aspect of wound healing according to Kim2007 (p.20, , 3.3. ADSC-CM promotes proliferation of HDFs), it would have been obvious to one skilled in the art to use the exosomes of Kim et al. for treating human patients having skin wounds with a reasonable expectation of success.
Regarding claims 11-12 directed to a topical administration or administering the formulation directed to the wound, the references do not particularly disclose the limitations. However, it would have been obvious to a person skilled in the art to administer the exosomes derived from human adipose derived stem cells of Kim et al. in view of Cho et al. and Kim2007 topically since the intended treatment includes skin wounds which would be treated by topical administration of the exosomes directed to the wounded skin in order to induce proliferation of skin fibroblasts for healing.
Regarding claim 13 directed to the dosage of administration, it would have been obvious to a person skilled in the art to administer the exosomes of Kim et al. in view of Cho et al. and Kim2007 as many times as desired in order to obtain the effective outcome in treating the wound of the patient.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as evidenced by Patel et al. in view of Cho et al. and Kim2007 as applied to claims  5, 8, 10-13 and 16-20 above, and further in view of Ojeh et al. (2015, Int. J. Mol. Sci.).
Regarding claim 14 directed to the wound being an ischemic wound, Kim et al. in view of Cho et al. and Kim2007 do not particularly teach the limitation. 
Ojeh et al. teach that various stem cells including adipose-derived stem cells are used for clinical trials for venous ulcers, diabetic foot ulcers and pressure ulcers (Table 3). It is understood that venous ulcers, diabetic foot ulcers or pressure ulcers are examples of ischemic wounds.
Therefore, it would have been obvious to one skilled in the art to use the exosomes of Kim et al. in view of Cho et al. and Kim2007 to treat ischemic wounds such as diabetic ulcer (diabetic foot), venous ulcer or pressure ulcer with a reasonable expectation of success. This is because Kim2007 teach that the wound healing effect of adipose-derived stem cells is mediated by secretory factors in the conditioned medium (ADSC-CM; i.e. exosomes), and adipose-derived stem cells are contemplated in the therapy treating ischemic wounds according to Ojeh et al., one skilled in the art would be motivated to treat ischemic wound with the exosomes derived from adipose-derived stem cells taught by Kim et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 8, 10-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632